UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2010 Commission File No.:000-52771 PURAMED BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Minnesota 20-5510104 (State or other jurisdiction of Incorporation or organization) (IRS Employer ID Number) 1326 Schofield Avenue, Schofield, WI54476 (Address of principal executive offices)(Zip Code) (715) 359-6373 (Registrant’s telephone number) Securities to be registered under Section12(b) of the Act: None Securities to be registered under Section12(g) of the Act: COMMON STOCK, $. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.¨ Indicate by checkmark whether the issuer is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act.¨ Check whether the Issuer (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Check if disclosure of delinquent filers in response to Item 405 of RegulationS-B is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-KSB or any amendment to this Form10-KSB. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by checkmark whether registrant is a shell company. ¨ The aggregate market value of the Common Stock held by nonaffiliates of the Registrant as of September 22, 2010 was approximately $8,392,108 based upon the closing price of the Registrant’s Common Stock on such date. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the issuer has filed all documents and reports required to be filed by Section12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YES¨NO¨ APPLICABLE ONLY TO CORPORATE REGISTRANTS There were 13,986,847 shares of Common Stock outstanding as of September 22, 2010. DOCUMENTS INCORPORATED BY REFERENCE: None Transitional Small Business Disclosure Format (check one).YES¨NOþ TABLE OF CONTENTS PART I Item 1.
